Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 1 of 17 Page ID #:141



    1    Ruben A. Castellon (SBN 154610)
         CASTELLON & FUNDERBURK LLP
    2    811 Wilshire Blvd., Suite 1025
    3    Los Angeles, CA 90017
         Telephone: (213) 623-7515
    4    Facsimile: (213) 532-3984
    5    rcastellon@candffirm.com
    6    Attorney for KRAMER METALS, INC.
    7
    8
    9
  10
                             UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA
  12
  13
  14     LOS ANGELES WATERKEEPER,                Case No. 2:20-cv-10480 - CBM (MAA)
         a public benefit non-profit
  15     corporation,                            STIPULATED PROTECTIVE
  16                                             ORDER
                            Plaintiff,
  17
               v.
  18
  19     KRAMER METALS, INC., a
         California corporation
  20
                            Defendant.
  21
  22
  23    1.    PURPOSES AND LIMITATIONS

  24          Discovery in this Action is likely to involve production of confidential,

  25    proprietary, or private information for which special protection from public

  26    disclosure and from use for any purpose other than prosecuting this litigation may

  27    be warranted. Accordingly, Los Angeles Waterkeeper (“LA Waterkeeper”) and

  28    Kramer Metals, Inc. (“Kramer Metals”) (referred to herein individually as a
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 2 of 17 Page ID #:142



    1   “Party,” and collectively as the “Parties”) hereby stipulate to and petition the Court
    2   to enter the following Stipulated Protective Order. The Parties acknowledge that
    3   this Stipulated Protective Order does not confer blanket protections on all
    4   disclosures or responses to discovery, and that the protection it affords from public
    5   disclosure and use extends only to the limited information or items that are entitled
    6   to confidential treatment under the applicable legal principles. The Parties further
    7   acknowledge, as set forth in Section 13.3 below, that this Stipulated Protective
    8   Order does not entitle them to file confidential information under seal; Local Rule
    9   79-5 sets forth the procedures that must be followed and the standards that will be
  10    applied when a Party seeks permission from the Court to file material under seal.
  11    Discovery in this type of action may involve production of confidential, proprietary,
  12    or private information for which special protection from public disclosure and from
  13    use for any purpose other than prosecuting this litigation may be warranted.
  14
  15    2.    GOOD CAUSE STATEMENT
  16          This Action may involve disclosure or production of confidential and
  17    proprietary materials and information for which special protection from public
  18    disclosure, and from use for any purpose other than prosecution of this Action, is
  19    warranted. Such confidential and proprietary information may consist of customer
  20    and pricing lists,business agreements entered into with third parties, information
  21    regarding the volume of material processed, sold, and/or acquired by Kramer
  22    Metals, and the company’s financial informationotherwise generally unavailable to
  23    the public, or which may be privileged or otherwise protected from disclosure under
  24    state or federal statutes, court rules, case decisions, or common law. Accordingly,
  25    to expedite the flow of information, to facilitate the prompt resolution of disputes
  26    over confidentiality of discovery materials, to adequately protect information the
  27    Parties are entitled to keep confidential, to ensure that the Parties are permitted
  28    reasonable necessary uses of such material in preparation for and in the conduct of
                                                   2
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 3 of 17 Page ID #:143



    1   trial, to address their handling at the end of the litigation, and to serve the ends of
    2   justice, a protective order for such information is justified in this matter. It is the
    3   intent of the Parties that information will not be designated as confidential for
    4   tactical reasons and that nothing be so designated without a good faith belief that it
    5   has been maintained in a confidential, non-public manner, and there is good cause
    6   why it should not be part of the public record of this case.
    7
    8
    9   3.    DEFINITIONS
  10          3.1.   Action: Los Angeles Waterkeeper v. Kramer Metals, Inc., Case No.
  11                 2:20-cv-10480 - CBM (MAA)
  12          3.2.   Challenging Party: A Party or Nonparty that challenges the
  13                 designation of information or items under this Stipulated Protective
  14                 Order.
  15          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  16                 how it is generated, stored or maintained) or tangible things that
  17                 qualify for protection under Federal Rule of Civil Procedure 26(c), and
  18                 as specified above in the Good Cause Statement.
  19          3.4.   Counsel: Outside Counsel of Record, In-House Counsel, and/or
  20                 Corporate Counsel (as well as their support staff).
  21          3.5.   Designating Party: A Party or Nonparty that designates information or
  22                 items that it produces in disclosures or in responses to discovery as
  23                 “CONFIDENTIAL.”
  24          3.6.   Disclosure or Discovery Material: All items or information, regardless
  25                 of the medium or manner in which it is generated, stored, or
  26                 maintained (including, among other things, testimony, transcripts, and
  27                 tangible things), that is produced or generated in disclosures,
  28                 inspections, or responses to discovery in this matter.
                                                    3
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 4 of 17 Page ID #:144



    1        3.7.   Expert: A person with specialized knowledge or experience in a
    2               matter pertinent to the litigation who has been retained by a Party or its
    3               counsel to serve as an expert witness or as a consultant in this Action.
    4        3.8.   In-House Counsel: Attorneys who are employees of a Party to this
    5               Action. In-House Counsel does not include Outside Counsel of
    6               Record or any other outside counsel.
    7        3.9.   Nonparty: Any natural person, partnership, corporation, association,
    8               or other legal entity not named as a Party to this action.
    9        3.10. Outside Counsel of Record: Attorneys who are not employees of a
  10                party to this Action but are retained to represent or advise a Party to
  11                this Action and have appeared in this Action on behalf of that party or
  12                are affiliated with a law firm which has appeared on behalf of that
  13                party, and includes support staff.
  14         3.11. Party: Any Party to this Action, including all of its officers, directors,
  15                employees, consultants, retained experts, Counsel (and their support
  16                staffs).
  17         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  18                Discovery Material in this Action.
  19         3.13. Professional Vendors: Persons or entities that provide litigation
  20                support services (e.g., photocopying, videotaping, translating,
  21                preparing exhibits or demonstrations, and organizing, storing, or
  22                retrieving data in any form or medium) and their employees and
  23                subcontractors.
  24         3.14. Protected Material: Any Disclosure or Discovery Material that is
  25                designated as “CONFIDENTIAL.”
  26         3.15. Receiving Party: A Party that receives Disclosure or Discovery
  27                Material from a Producing Party.
  28    4.   SCOPE
                                                  4
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 5 of 17 Page ID #:145



    1          The protections conferred by this Stipulated Protective Order cover not only
    2   Protected Material, but also (1) any information copied or extracted from Protected
    3   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
    4   and (3) any testimony, conversations, or presentations by Parties or their Counsel
    5   that might reveal Protected Material.
    6          Any use of Protected Material at trial shall be governed by the orders of the
    7   trial judge. This Stipulated Protective Order does not govern the use of Protected
    8   Material at trial.
    9
  10    5.     DURATION
  11
  12           Once a case proceeds to trial, all of the information that was designated as
  13    CONFIDENTIAL or maintained pursuant to this Stipulated Protective Order
  14    becomes public and presumptively will be available to all members of the public,
  15    including the press, unless compelling reasons supported by specific factual
  16    findings to proceed otherwise are made to the trial judge in advance of the trial. See
  17    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
  18    (distinguishing “good cause” showing for sealing documents produced in discovery
  19    from “compelling reasons” standard when merits-related documents are part of
  20    court record). Accordingly, the terms of this Stipulated Protective Order do not
  21    extend beyond the commencement of the trial.
  22
  23    6.     DESIGNATING PROTECTED MATERIAL
  24           6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  25                         Each Party or Nonparty that designates information or items for
  26                  protection under this Stipulated Protective Order must: (a) take care to
  27                  limit any such designation to specific material consistent with the
  28                  Good Cause Statement; and (b) identify and explain the basis for the
                                                   5
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 6 of 17 Page ID #:146



    1               designation with sufficient detail to allow the non-designating party to
    2               evaluate the applicability of the privilege asserted. The Designating
    3               Party must designate for protection only those parts of material,
    4               documents, items, or oral or written communications that qualify so
    5               that other portions of the material, documents, items, or
    6               communications for which protection is not warranted are not swept
    7               unjustifiably within the ambit of this Stipulated Protective Order.
    8                     Mass, indiscriminate, or routinized designations are prohibited.
    9               Designations that are shown to be clearly unjustified or that have been
  10                made for an improper purpose (e.g., to unnecessarily encumber the
  11                case development process or to impose unnecessary expenses and
  12                burdens on other parties) may expose the Designating Party to
  13                sanctions.
  14                      If it comes to a Designating Party’s attention that information or
  15                items that it designated for protection do not qualify for protection,
  16                that Designating Party must promptly notify all other Parties that it is
  17                withdrawing the inapplicable designation.
  18         6.2.   Manner and Timing of Designations.
  19                      Except as otherwise provided in this Stipulated Protective Order,
  20                or as otherwise stipulated or ordered, Disclosure or Discovery Material
  21                that qualifies for protection under this Stipulated Protective Order must
  22                be clearly so designated before the material is disclosed or produced.
  23                      Designation in conformity with this Stipulated Protective Order
  24                requires the following:
  25                (a)   For information in documentary form (e.g., paper or electronic
  26                      documents, but excluding transcripts of depositions or other
  27                      pretrial or trial proceedings), that the Producing Party affix at a
  28                      minimum, the legend “CONFIDENTIAL” (hereinafter
                                                 6
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 7 of 17 Page ID #:147



    1                    “CONFIDENTIAL legend” to each page that contains protected
    2                    material. If only a portion or portions of the material on a page
    3                    qualifies for protection, the Producing Party also must clearly
    4                    identify the protected portion(s) (e.g., by making appropriate
    5                    markings in the margins).
    6                          A Party or Nonparty that makes original documents
    7                    available for inspection need not designate them for protection
    8                    until after the inspecting Party has indicated which documents it
    9                    would like copied and produced. During the inspection and
  10                     before the designation, all of the material made available for
  11                     inspection shall be deemed “CONFIDENTIAL.” After the
  12                     inspecting Party has identified the documents it wants copied
  13                     and produced, the Producing Party must determine which
  14                     documents, or portions thereof, qualify for protection under this
  15                     Stipulated Protective Order. Then, before producing the
  16                     specified documents, the Producing Party must affix the legend
  17                     “CONFIDENTIAL legend” to each page that contains Protected
  18                     Material. If only a portion or portions of the material on a page
  19                     qualifies for protection, the Producing Party also must clearly
  20                     identify the protected portion(s) (e.g., by making appropriate
  21                     markings in the margins).
  22               (b)   For testimony given in depositions, that the Designating Party
  23                     identify the Disclosure or Discovery Material on the record,
  24                     before the close of the deposition, all protected testimony.
  25               (c)   For information produced in some form other than documentary,
  26                     and for any other tangible items, that the Producing Party affix
  27                     in a prominent place on the exterior of the container or
  28                     containers in which the information is stored the legend
                                               7
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 8 of 17 Page ID #:148



    1                     “CONFIDENTIAL.” If only a portion or portions of the
    2                     information warrants protection, the Producing Party, to the
    3                      extent practicable, shall identify the protected portion(s).
    4               (d) for potential evidence collected (e.g. photos, images, video) during,

    5               or that result from (e.g. sample analysis), a Rule 34 site inspection, LA
    6               Waterkeeper shall initially treat as Protected Material, and provide
    7               copies of the information and items collected/acquired to Kramer
    8               Metals within 7 days. Kramer Metals shall designate any items that
    9               qualify as CONFIDENTIAL within 7 days of its receipt of copies of
  10                the information or items, after which point only information and items
  11                designated CONFIDENTIAL will be treated as Protected Material
  12                (subject only to paragraph 6.3).
  13
  14
  15         6.3.   Inadvertent Failure to Designate.
  16                      If timely corrected, an inadvertent failure to designate qualified
  17                information or items does not, standing alone, waive the Designating
  18                Party’s right to secure protection under this Stipulated Protective Order
  19                for such material. Upon timely correction of a designation, the
  20                Receiving Party must make reasonable efforts to assure that the
  21                material is treated in accordance with the provisions of this Stipulated
  22                Protective Order.
  23
  24    7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25         7.1.   Timing of Challenges.
  26                      Any Party or Nonparty may challenge a designation of
  27                confidentiality at any time that is consistent with the Court’s
  28                Scheduling Order.

                                                 8
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 9 of 17 Page ID #:149



    1         7.2.   Meet and Confer.
    2                      The Challenging Party shall initiate the dispute resolution
    3                process, which shall comply with Local Rule 37.1 et seq., and with
    4                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    5                Conference for Discovery Disputes”).1
    6         7.3.   Burden of Persuasion.
    7                      The burden of persuasion in any such challenge proceeding shall
    8                be on the Designating Party. Frivolous challenges, and those made for
    9                an improper purpose (e.g., to harass or impose unnecessary expenses
  10                 and burdens on other parties) may expose the Challenging Party to
  11                 sanctions. Unless the Designating Party has waived or withdrawn the
  12                 confidentiality designation, all Parties shall continue to afford the
  13                 material in question the level of protection to which it is entitled under
  14                 the Producing Party’s designation until the Court rules on the
  15                 challenge.
  16
  17    8.    ACCESS TO AND USE OF PROTECTED MATERIALS
  18          8.1.   Basic Principles.
  19                       A Receiving Party may use Protected Material that is disclosed
  20                 or produced by another Party or by a Nonparty in connection with this
  21                 Action only for prosecuting, defending, or attempting to settle this
  22                 Action. Such Protected Material may be disclosed only to the
  23                 categories of persons and under the conditions described in this
  24                 Stipulated Protective Order. When the Action reaches a final
  25                 disposition, a Receiving Party must comply with the provisions of
  26
  27    1
         Judge Audero’s Procedures are available at
  28    https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                   9
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 10 of 17 Page ID #:150



    1                Section 14 below.
    2                      Protected Material must be stored and maintained by a
    3                Receiving Party at a location and in a secure manner that ensures that
    4                access is limited to the persons authorized under this Stipulated
    5                Protective Order.
    6         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
    7                      Unless otherwise ordered by the Court or permitted in writing
    8                by the Designating Party, a Receiving Party may disclose any
    9                information or item designated “CONFIDENTIAL” only to:
   10                (a)   The Receiving Party’s Outside Counsel of Record in this Action
   11                      or Corporate Counsel, as well as employees of said Outside
   12                      Counsel of Record or Corporate Counsel to whom it is
   13                      reasonably necessary to disclose the information for this Action;
   14                (b)   The officers, directors, and employees (including In-House
   15                      Counsel) of the Receiving Party to whom disclosure is
   16                      reasonably necessary for this Action;
   17                (c)   Experts (as defined in this Order) of the Receiving Party to
   18                      whom disclosure is reasonably necessary for this Action and
   19                      who have signed the “Acknowledgment and Agreement to Be
   20                      Bound” (Exhibit A);
   21                (d)   The Court and its personnel;
   22                (e)   Court reporters and their staff;
   23                (f)   Professional jury or trial consultants, mock jurors, and
   24                      Professional Vendors to whom disclosure is reasonably
   25                      necessary for this Action and who have signed the
   26                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
   27                (g)   The author or recipient of a document containing the
   28                      information or a custodian or other person who otherwise
                                                 10
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 11 of 17 Page ID #:151



    1                      possessed or knew the information;
    2               (h)    During their depositions, witnesses, and attorneys for witnesses,
    3                      in the Action to whom disclosure is reasonably necessary
    4                      provided: (i) the deposing party requests that the witness sign
    5                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
    6                      A); and (ii) the witness will not be permitted to keep any
    7                      confidential information unless they sign the “Acknowledgment
    8                      and Agreement to Be Bound,” unless otherwise agreed by the
    9                      Designating Party or ordered by the Court. Pages of transcribed
   10                      deposition testimony or exhibits to depositions that reveal
   11                      Protected Material may be separately bound by the court
   12                      reporter and may not be disclosed to anyone except as permitted
   13                      under this Stipulated Protective Order; and
   14               (i)    Any mediator or settlement officer, and their supporting
   15                      personnel, mutually agreed upon by any of the Parties engaged
   16                      in settlement discussions.
   17
   18   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   19         PRODUCED IN OTHER LITIGATION
   20         If a Party is served with a subpoena or a court order issued in other litigation
   21   that compels disclosure of any information or items designated in this Action as
   22   “CONFIDENTIAL,” that Party must:
   23         (a)   Promptly notify in writing the Designating Party. Such notification
   24               shall include a copy of the subpoena or court order;
   25         (b)   Promptly notify in writing the party who caused the subpoena or order
   26               to issue in the other litigation that some or all of the material covered
   27               by the subpoena or order is subject to this Stipulated Protective Order.
   28               Such notification shall include a copy of this Stipulated Protective
                                                 11
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 12 of 17 Page ID #:152



    1                Order; and
    2         (c)    Cooperate with respect to all reasonable procedures sought to be
    3                pursued by the Designating Party whose Protected Material may be
    4                affected.
    5         If the Designating Party timely seeks a protective order, the Party served with
    6   the subpoena or court order shall not produce any information designated in this
    7   action as “CONFIDENTIAL” before a determination by the Court from which the
    8   subpoena or order issued, unless the Party has obtained the Designating Party’s
    9   permission. The Designating Party shall bear the burden and expense of seeking
   10   protection in that court of its confidential material and nothing in these provisions
   11   should be construed as authorizing or encouraging a Receiving Party in this Action
   12   to disobey a lawful directive from another court.
   13
   14   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   15         PRODUCED IN THIS LITIGATION
   16         10.1. Application.
   17                       The terms of this Stipulated Protective Order are applicable to
   18                information produced by a Nonparty in this Action and designated as
   19                “CONFIDENTIAL.” Such information produced by Nonparties in
   20                connection with this litigation is protected by the remedies and relief
   21                provided by this Stipulated Protective Order. Nothing in these
   22                provisions should be construed as prohibiting a Nonparty from seeking
   23                additional protections.
   24         10.2. Notification.
   25                       In the event that a Party is required, by a valid discovery
   26                request, to produce a Nonparty’s confidential information in its
   27                possession, and the Party is subject to an agreement with the Nonparty
   28                not to produce the Nonparty’s confidential information, then the Party
                                                  12
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 13 of 17 Page ID #:153



    1                shall:
    2                (a)      Promptly notify in writing the Requesting Party and the
    3                         Nonparty that some or all of the information requested is subject
    4                         to a confidentiality agreement with a Nonparty;
    5                (b)      Promptly provide the Nonparty with a copy of the Stipulated
    6                         Protective Order in this Action, the relevant discovery
    7                         request(s), and a reasonably specific description of the
    8                         information requested; and
    9                (c)      Make the information requested available for inspection by the
   10                         Nonparty, if requested.
   11         10.3. Conditions of Production.
   12                         If the Nonparty fails to seek a protective order from this Court
   13                within fourteen (14) days after receiving the notice and accompanying
   14                information, the Receiving Party may produce the Nonparty’s
   15                confidential information responsive to the discovery request. If the
   16                Nonparty timely seeks a protective order, the Receiving Party shall not
   17                produce any information in its possession or control that is subject to
   18                the confidentiality agreement with the Nonparty before a
   19                determination by the Court. Absent a court order to the contrary, the
   20                Nonparty shall bear the burden and expense of seeking protection in
   21                this Court of its Protected Material.
   22
   23   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   25   Protected Material to any person or in any circumstance not authorized under this
   26   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   27   writing the Designating Party of the unauthorized disclosures, (2) use its best
   28   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
                                                    13
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 14 of 17 Page ID #:154



    1   person or persons to whom unauthorized disclosures were made of all the terms of
    2   this Stipulated Protective Order, and (4) request such person or persons to execute
    3   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
    4   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    5         PROTECTED MATERIAL
    6         When a Producing Party gives notice to Receiving Parties that certain
    7   inadvertently produced material is subject to a claim of privilege or other
    8   protection, the obligations of the Receiving Parties are those set forth in Federal
    9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   10   whatever procedure may be established in an e-discovery order that provides for
   11   production without prior privilege review. Pursuant to Federal Rule of Evidence
   12   502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
   13   of a communication or information covered by the attorney-client privilege or work
   14   product protection, the Parties may incorporate their agreement in the Stipulated
   15   Protective Order submitted to the Court.
   16
   17   13.   MISCELLANEOUS
   18         13.1. Right to Further Relief.
   19                       Nothing in this Stipulated Protective Order abridges the right of
   20                any person to seek its modification by the Court in the future.
   21         13.2. Right to Assert Other Objections.
   22                       By stipulating to the entry of this Stipulated Protective Order, no
   23                Party waives any right it otherwise would have to object to disclosing
   24                or producing any information or item on any ground not addressed in
   25                this Stipulated Protective Order. Similarly, no Party waives any right
   26                to object on any ground to use in evidence of any of the material
   27                covered by this Stipulated Protective Order.
   28         13.3. Filing Protected Material.
                                                   14
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 15 of 17 Page ID #:155



    1                       A Party that seeks to file under seal any Protected Material must
    2                comply with Local Rule 79-5. Protected Material may only be filed
    3                under seal pursuant to a court order authorizing the sealing of the
    4                specific Protected Material at issue. If a Party's request to file
    5                Protected Material under seal is denied by the Court, then the
    6                Receiving Party may file the information in the public record unless
    7                otherwise instructed by the Court.
    8
    9   14.   FINAL DISPOSITION
   10         After the final disposition of this Action, within sixty (60) days of a written
   11   request by the Designating Party, each Receiving Party must return all Protected
   12   Material to the Producing Party or destroy such material. As used in this
   13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   14   summaries, and any other format reproducing or capturing any of the Protected
   15   Material. Whether the Protected Material is returned or destroyed, the Receiving
   16   Party must submit a written certification to the Producing Party (and, if not the
   17   same person or entity, to the Designating Party) by the 60-day deadline that
   18   (1) identifies (by category, where appropriate) all the Protected Material that was
   19   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   20   copies, abstracts, compilations, summaries or any other format reproducing or
   21   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   22   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   23   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   24   exhibits; expert reports; attorney work product; and consultant and expert work
   25   product, even if such materials contain Protected Material. Any such archival
   26   copies that contain or constitute Protected Material remain subject to this Stipulated
   27   Protective Order as set forth in Section 5.
   28   15.   VIOLATION
                                                  15
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 16 of 17 Page ID #:156



    1         Any violation of this Stipulated Order may be punished by any and all
    2   appropriate measures including, without limitation, contempt proceedings and/or
    3   monetary sanctions.
    4
    5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    6
    7   Dated: 03/31/2021                           /s/ Jesse Swanhuyser
                                                    Attorney(s) for Plaintiff Los Angeles
    8   Waterkeeper
    9
   10   Dated: 03/31/2021                           /s/ Ruben A. Castellón
   11                                               Attorney(s) for Defendant Kramer
        Metals, Inc.
   12
   13
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                          ERED
                                             D.
   14
   15
        Dated:         04/01/2021
   16                                               Maria A.. AAudero
                                                                 udero
   17                                               Unitedd States
                                                            Sttates Magistrate Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               16
Case 2:20-cv-10480-CBM-MAA Document 13 Filed 04/01/21 Page 17 of 17 Page ID #:157



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of Los Angeles Waterkeeper v. Kramer Metals, Inc. Case No.
    8   2:20-cv-10480 - CBM (MAA). I agree to comply with and to be bound by all the
    9   terms of this Stipulated Protective Order, and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                               [full name]
   19   of                                                     [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                    17
